Citation Nr: 0316601	
Decision Date: 07/20/03    Archive Date: 07/22/03

DOCKET NO.  97-29 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of back surgery, to include paralysis of lower 
extremities, heart attack, and pancreas condition causing 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane Kang, Associate Counsel





REMAND

On April 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to provide a list 
of the names and addresses of any 
additional doctors and/or medical 
facilities (hospitals, HMO's, etc.) 
that treated him for low back problems, 
paralysis of the lower extremities, 
heart attack, a pancreas condition 
and/or diabetes mellitus since the 
veteran's 1969 discharge to present.  
Specifically request that the veteran 
provide more detailed information about 
his treatment from "Suburban Hospital" 
and from Dr. Dzenitis."  
Once additional information from the 
veteran is received, provide the 
veteran with release forms and ask that 
a copy be signed and returned for each 
health care provider identified and the 
approximate dates of treatment.  Then, 
obtain and associate with the claims 
file all outstanding records from each 
identified source.  Allow an 
appropriate period of time for each 
contacted entity to respond.
2.  If any of the requested medical 
records cannot be obtained, inform the 
veteran of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
the veteran that we will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time for 
response.

3.  After all of the available medical 
records received pursuant to the 
development requested in paragraphs 1 
and 2 are associated with the claims 
file, arrange for the veteran to undergo 
VA medical examination at an appropriate 
VA medical facility.  When an 
examination is being scheduled, provide 
the appellant with notice of 38 C.F.R. § 
3.655 and the consequences of failing to 
report to a VA examination.  
The entire claims file must be made 
available to, and be reviewed by, the 
physician designated to examine the 
veteran.  All diagnostic tests and 
studies deemed necessary by the examiner 
should be conducted, and all pertinent 
symptomatology and findings should be 
reported in detail and correlated to a 
specific diagnosis.  The examiner should 
clearly indicate whether the veteran 
currently has neurological impairment or 
paralysis of the lower extremities, a 
cardiovascular disorder, a pancreatic 
condition and/or diabetes mellitus.  
Following examination of the veteran, 
and review of the veteran's pertinent 
medical history and assertions, the 
examiner should render an opinion, with 
respect to each of the diagnosed 
condition, as to whether such 
disability a) represents additional 
disability resulting from low back 
surgery performed at a VA medical 
facility during and December 1979 to 
January 1980 hospitalization; and, if 
so, whether such disability b) is 
considered a necessary consequence of 
such surgery; or c) is proximately due 
to injury suffered because of the 
veteran's willful misconduct or failure 
to follow instructions.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for each opinion expressed 
and conclusion reached, in a 
typewritten report.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





